 


110 HR 2297 IH: Arizona National Scenic Trail Act
U.S. House of Representatives
2007-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2297 
IN THE HOUSE OF REPRESENTATIVES 
 
May 14, 2007 
Ms. Giffords (for herself and Mr. Renzi) introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To amend the National Trails System Act to designate the Arizona National Scenic Trail. 
 
 
1.Short titleThis Act may be cited as the Arizona National Scenic Trail Act. 
2.Findings; purpose 
(a)FindingsCongress finds that— 
(1)the Arizona Trail is a scenic, nonmotorized trail that stretches for approximately 807 miles through some of the most renowned mountains, canyon, deserts, and forests in the State of Arizona; 
(2)the Arizona Trail— 
(A)is the longest continuous land-based trail in the State of Arizona; and 
(B)showcases a wide variety of scenic views for a multitude of outdoor enthusiasts, including hikers, equestrians, mountain bicyclists, cross-country skiers, nature enthusiasts, and other nonmotorized recreationists; 
(3)the Arizona Trail begins at the Coronado National Memorial near the border between the United States and Mexico, extends to the higher elevations of Northern Arizona, and continues across the Coconino Plateau to the Grand Canyon; 
(4)the Arizona Trail appears on all Arizona State maps; 
(5)the Arizona Trail is physically possible and financially feasible because— 
(A)as the Arizona Trail Association reports— 
(i)the Arizona Trail is over 90 percent complete; and 
(ii)99 percent of the Arizona Trail is located on public land; and 
(B)the acquisition of additional private land is not required to achieve completion of the Arizona Trail; and 
(6)because the Arizona Trail is physically possible and financially feasible, no additional feasibility studies to designate the Arizona Trail as a national scenic trail are required. 
(b)PurposeThe purpose of this Act is to designate the Arizona Trail as a national scenic trail. 
3.Arizona national scenic trailSection 5(a) of the National Trails System Act (16 U.S.C. 1244(a)) is amended by adding at the end the following: 
 
(26)Arizona national scenic trail 
(A)In generalThe Arizona Trail, extending approximately 807 miles across the State of Arizona from the border between the States of Arizona and Utah to the international border with Mexico, as generally depicted on the map entitled Arizona National Scenic Trail and Congressional Districts and dated April 10, 2007, which shall be known as the Arizona National Scenic Trail (referred to in this paragraph as the Trail). 
(B)Availability of mapThe map described in subparagraph (A) shall be on file and available for public inspection in the appropriate offices of— 
(i)the Bureau of Land Management; and 
(ii)the Arizona Trail Association. 
(C)AdministrationThe Trail shall be administered by the Secretary of Agriculture, acting through the Chief of the Forest Service, in consultation with— 
(i)other Federal agencies; 
(ii)State, tribal, regional, and local agencies; and 
(iii)the Arizona Trail Association.. 
 
